                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    CENTER FOR BIOLOGICAL DIVERSITY,                      CASE NO. C19-1700-JCC
10                            Plaintiff,                    ORDER
11            v.

12    USDA APHIS WILDLIFE SERVICES et al.,

13                            Defendants.
14

15          This matter comes before the Court on the parties’ joint status report informing the Court
16   that it no longer needs to retain jurisdiction over this case (Dkt. No. 21).
17          Plaintiff, the Center for Biological Diversity, filed this action in 2019 alleging that
18   Defendants, the United States Department of Agriculture Animal and Plant Health Inspection
19   Service-Wildlife Services (“APHIS-Wildlife Services”) and its Deputy Administrator, were
20   violating the National Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321-4347, and its
21   implementing regulations, 40 C.F.R. §§ 1500-1508, by failing update their NEPA analysis
22   regarding Mammal Damage Management activities in Washington. (See generally Dkt. No. 1.)
23   Plaintiff alleged that significant new circumstances and information had emerged since APHIS-
24   Wildlife Services prepared various Environmental Assessments (“EA”) and Decisions and
25   Findings of No Significant Impact (“FONSI”) for wildlife-killing programs. (Id.)
26          In May 2020, the parties filed a notice of settlement and stipulated settlement agreement.


     ORDER
     C19-1700-JCC
     PAGE - 1
 1   (Dkt. No. 17.) The Court dismissed the case with prejudice but retained jurisdiction for the

 2   limited purpose of enforcing the terms of the settlement agreement. (Dkt. No. 19.) Under the

 3   terms of the settlement agreement, APHIS-Wildlife Services was required to “complete its final

 4   EA and issue either: (a) the resulting decision notice/FONSI; or (b) a finding of significance and

 5   plan to prepare an Environment Impact Statement (“EIS”) for Mammal Damage Management in

 6   Washington” by April 15, 2021. (Dkt. No. 17 at 3.)

 7          In their joint status report, the parties inform the Court that on April 7, 2021, APHIS-

 8   Wildlife Services signed a Decision and FONSI for the Final EA regarding “Mammal Damage

 9   Management in Washington.” (Dkt. No. 21 at 2.) Accordingly, the Court FINDS that the parties

10   have satisfied their obligations under the agreement and the exercise of jurisdiction is no longer

11   necessary. The Court TERMINATES its continuing jurisdiction over the settlement agreement

12   and DIRECTS the Clerk to close the case.

13          DATED this 12th day of July 2021.




                                                          A
14

15

16
                                                          John C. Coughenour
17                                                        UNITED STATES DISTRICT JUDGE
18
19

20

21

22

23

24

25

26


     ORDER
     C19-1700-JCC
     PAGE - 2
